UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10045 CALVERT IMPACT FUND, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2011 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Calvert Investment Investment advisor to the Company, Inc. Management, Inc. Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Principal underwriter Inc. and distributor for the Calvert Funds Calvert Administrative Calvert Investment Administrative services Services Company Administrative Services, Inc. provider for the Calvert Funds Calvert Shareholder Calvert Investment Services, Shareholder servicing Services, Inc. Inc. provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OFCONTENTS 4 Presidents Letter 7 SRI Update 10 Portfolio Management Discussion 15 Shareholder Expense Example 17 Statement of Net Assets 23 Statement of Operations 24 Statements of Changes in Net Assets 26 Notes to Financial Statements 34 Financial Highlights 39 Explanation of Financial Tables 41 Proxy Voting and Availability of Quarterly Portfolio Holdings 41 Basis for Boards Approval of Investment Advisory Contracts Dear Shareholders: The financial markets ended the six-month reporting period on a high note. The Federal Reserves announcement in the fall of 2010 of a second round of quantitative easing (QE2) initially buoyed the markets, which were further bolstered by the extension in December of the Bush-era tax cuts for all income levels. The resulting increase in U.S. consumer spending and confidence helped drive a year-end rally. This calm lasted until new storms arrived in the beginning of 2011. Civil and political unrest in the Middle East and North Africa sent the price of energy soaring and heightened energy security concerns in many countries around the world. In March, the tragic earthquake and tsunami struck Japan. Our sympathies go out to the people of Japan who lost loved ones in this disaster. The earthquakeand its impact on the countrys nuclear reactorsroiled global financial markets. The cumulative effect of these events sparked a stock market sell-off before equities rebounded strongly in the final two weeks of the reporting period. Markets Continue to Pick Up Steam The stock market generally continued its upward momentum throughout the six-month periodwith help from a strong fourth-quarter earnings season. Both U.S. growth- and value-oriented stocks reported significant gains across all capitalizations. In fact, the large-cap Russell 1000 Index and Standard & Poors 500 Index rose 18.13% and 17.31%, respectively, for the six-month period. Small- and mid-cap indices posted even higher returns as investors appetite for risk continued to strengthen. However, continued uncertainty about the sovereign debt situation in some European countries as well as a drag from emerging markets tempered returns abroad, with the MSCI EAFE Index of international stocks returning 10.33% for the six-month period. Also, corporate bonds edged down slightly for the period, with the Barclays Capital U.S. Credit Index returning -0.98%. Money market returns remained flat, reflecting the Feds efforts to keep its target interest rate low. Board Diversity and Company Competitiveness At Calvert, we believe that companies with high standards of corporate governance, including diverse boards, are better positioned to compete in the global marketplace and to potentially outperform their peers. As a result, we continue to use our role as sustainable and responsible investors to encourage companies to clearly define diversity as inclusive of gender, ethnic, and racial backgrounds and to publicly commit to increasing diversityon their boards and throughout their organizations. We celebrated the first anniversary of the publication of the Womens Empowerment Principles (WEP) and the 100th anniversary of International Womens Day in March with a two-day event sponsored by the United Nations www. calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 Women and the United Nations Global Compact. The WEP were established through collaboration between the United Nations Women and the United Nations Global Compact in March 2010. Calvert continues to be an integral player in furthering the adoption of the WEP across the globe. In fact, more than 140 CEOs worldwide have signed a statement of support for the WEP, in part due to Calverts efforts. Also, our October 2010 diversity report Examining the Cracks in the Ceiling has been making news by being cited in more than 40 articles from outlets such as The Washington Post , Forbes , and The New York Times . While we are pleased to see such strong media interest in this topic, were even more pleased that the report has led to Calvert having conversations with more than a dozen companies about their diversity scores and actions they can take to improve their overall diversity performance. Opportunities and Challenges Ahead Overall, we are encouraged by the markets ability to move ahead despite the recent troubles in the Middle East and Japan, and we expect a slow, gradual economic recovery to continue throughout the remainder of the year. A low core inflation rate (which excludes food and energy prices) will likely facilitate economic growth, while continued debt reduction, lingering high unemployment, and a struggling housing market should limit gains. Energy prices will remain a challenge until we see more resolution of the issues in the Middle East and North Africa. Of course, more geopolitical crises, rising commodity prices, and inflation spikes could certainly dampen the markets. In short, we are optimistic and believe the markets, the global economy, and your Calvert funds can successfully navigate through any temporary setbacks that may lie ahead. Discuss Your Portfolio Allocations with Your Advisor Given the market shifts we have experienced, your overall portfolio asset allocation and investment strategy may no longer match your needs. Therefore, we recommend reviewing these with your financial advisor to ensure that your target mix of U.S. and international stocks, bonds, and cash is well-diversified and appropriate given your financial goals, time horizon, and risk tolerance. We encourage you to visit our website, www.calvert.com , for fund information and updates as well as market and economic commentary from Calvert professionals. www.calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 As noted elsewhere in this report, the Calvert operating companies that provide services to the funds will change their names effective April 30, 2011. As part of the changes, Calvert Group, Ltd. will be known as Calvert Investments, Inc., and the funds advisor, Calvert Asset Management Company, Inc., will be known as Calvert Investment Management, Inc. As always, we appreciate your investing with Calvert. Sincerely, Barbara J. Krumsiek President and CEO Calvert Investments, Inc. April 2011 www. calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 6 SRI Update from the Calvert Sustainability Research Department Responsible management of environmental, social, and governance (ESG) factors isnt just nice to doits essential to keeping our companies and our economy healthy and strong. Therefore, Calvert continues to work hard to ensure that you have a say in charting new paths to a more prosperous future. Corporate & Board Diversity The newly released version of the Calvert report, Examining the Cracks in the Ceiling: A Survey of Corporate Diversity Practices of the S&P 100, revealed that women are still significantly underrepresented on corporate boards (18%) and in C-level executive positions (8.4%)despite comprising more than half the workforce. Another disappointment was learning that 37% of the companies disclose no demographic data on employeessuch as race, ethnicity and genderwhich is necessary to evaluate a companys progress. Only eight companies disclose full EEO-1 data, which is a full breakdown of the workforce by race and gender across employment categories. As an investor, Calvert believes companies that combine competitive financial performance with fair and equitable working environmentswhere diversity is not only tolerated but embracedare more likely to recognize gains in both the workplace and marketplace and be better positioned to generate long-term value for their shareholders. Green Homebuilding In October, Calvert released A Green Recovery for Americas Homebuilders? A Survey of Sustainable Practices by the Homebuilding Industry. This updated version of our 2008 report on Americas 10 largest publicly traded homebuilders shows they have started to improve their policies and practices related to the environment and resources, but much progress remains to be seen. Out of 42 possible points, the average total sustainability score was just over six points, or 15%. All 10 homebuilders have made some effort to develop environmental policies or practices or offer environmental products. However, there is a big difference in the level of commitment to sustainability and the penetration of green homes in each companys product mix. In the homebuilder rankings, KB Home and Pulte remained in the top two spots, while Meritage Homes and Toll Brothers had the biggest improvementseach moving up five spots. DR Horton and Ryland Homes fell back four and three places, respectively. Climate Change Calvert has continued its corporate engagement and policy work in support of energy efficiency, alternative energy, and reductions in greenhouse gas emissions. We have also been ramping up our work on climate change adaptation. Leading scientists believe that www.calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 7 even if we stop producing greenhouse gasses tomorrow, a certain amount of climate change will still happen because of the carbon dioxide and other pollutants already in the atmosphere. As a result, Calvert has been collaborating with Oxfam America to highlight the risks U.S. companies face from climate change as well as the opportunities for innovation and new business that corporate solutions could offer. In November 2010, we helped facilitate a high-level roundtable on Capitol Hill hosted by Oxfam for members of Congress, key congressional staff, and companies such as John Deere, Johnson Controls, and Starbucks to discuss these topics. Calvert and Oxfam are now helping some of the attending companies form a business coalition to assist corporations and vulnerable communities in their adaptation to the effects of climate change. The new coalition would publish case studies and best practices as well as promote public policies related to climate change adaptation and resiliency. On the shareholder advocacy front, Calvert has filed shareholder proposals with three companies asking them to clarify what they are doing to manage their risks related to climate changetwo of these proposals have already been successfully withdrawn. Overall Shareholder Advocacy Efforts In all, Calvert has filed 35 resolutions to date in the 2011 proxy season and 22 have already been successfully withdrawn after the companies agreed to the terms of the resolution. In addition to the resolutions cited above, six focused on sustainability reporting, four on political contributions, and seven on climate principles. Special Equities A modest but important portion of certain funds is allocated to small private companies that are developing products or services that address important sustainability or environmental issues. For example, Calvert Equity Portfolio recently invested in the DBL Equity Fund-BAEF II, LP, which invests in private, mid- to late-stage growth companiesprimarily in the clean tech, health care, information technology, and sustainability-oriented industriesoca-ted near low- and moderate-income communities in San Francisco and adjoining states. The Fund will assist its portfolio companies in creating and implementing their Second Bottom Line strategy in job creation, job quality, and environmental stewardship. Calvert International Equity Fund invested in FINAE, S.A.P.I. de C.V. SOFOM ENR, a company that provides college loans to students from low- and middle-income families in Mexico. Students are selected by universities for their academic talent and financial need, and screened by FINAE for their repayment capacity. www.calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 8 As of March 31, 2011, DBL Equity Fund BAEF II, LP represented 0.02% of Calvert Equity Portfolio; FINAE represented 0.26% of Calvert International Equity Fund. All holdings are subject to change without notice. As of March 31, 2011, the following companies represent the following percentages of net assets: KB Home represented 0.20% of Calvert Small Cap Fund; Pulte represented 0.03% of Calvert Social Index Fund; Meritage Homes represented 0% of all Calvert equity funds; DR Horton represented 0.04% of Calvert Social Index Fund; Ryland represented 0% of all Calvert equity funds; John Deere represented 1.53% of Calvert Balanced Portfolio and 0.52% of Calvert Social Index Fund; Johnson Controls represented 0.36% of Calvert Social Index Fund; Starbucks represented 0.35% of Calvert Social Index Fund, 2.01% of Calvert Equity Portfolio, and 1.65% of Calvert Enhanced Equity Portfolio; General Cable represented 1.74% of Calvert Capital Accumulation Fund and 0.03% of Calvert Social Index Fund; and WABCO Holdings represented 2.73% of Calvert Capital Accumulation Fund and 0.05% of Calvert Social Index Fund. All holdings are subject to change without notice. www.calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 9 PORTFOLIO MANAGEMENT DISCUSSION John Montgomery of Bridgeway Capital Management Performance Calvert Large Cap Growth Fund Class A shares (at NAV) returned 17.36% for the six-month period ending March 31, 2011, beating the Standard & Poors (S&P) 500 Indexs return of 17.31%. The outperformance was primarily due to good stock selection in the Consumer Discretionary sector. CALVERT LARGE CAP GROWTH FUND M ARCH 31, 2011 I NVESTMENT P ERFORMANCE (TOTAL RETURN AT NAV*) 6 Months 12 Months ended ended 3/31/11 3/31/11 Class A 17.36 % 12.45 % Class B 16.84 % 11.36 % Class C 16.91 % 11.54 % Class I 17.70 % 13.10 % Class Y 17.51 % 12.65 % S&P 500 Index 17.31 % 15.65 % Lipper Large-Cap Growth Funds Average 17.31 % 16.06 % Investment Climate Despite global calamities and geopolitical unrest, the market did surprisingly well for this six-month period. The bull market raged even though unemployment remained high, input prices  especially energy  were climbing, and inflation seemed unavoidable. Inflation risk alone should have been enough to threaten stock performance, yet the positive stock market momentum continued for the period. Investors continued to brush past the reality check in favor of the new iPad and another mega-sized SUV. Across the board, stocks in each sector of the market appreciated. Our area of the market, large-cap growth-oriented stocks, appreciated nicely during the fourth quarter of 2010 (up 11.83% for the quarter), yet trailed both mid- and small-cap growth stocks. It then added another 6.03% in the first quarter of 2011, which trailed all the other areas. Still, this most recent positive performance represents a welcome and long awaited developmentthe potential early signs of positive momentum for large-cap growth stocks. *Investment performance/return at NAV does not reflect the deduction of the Funds maximum 4.75% front-end sales charge or any deferred sales charge. www.calvert.com CALVERT LARGE CAP GROWTH FUND SEMI-ANNUAL REPORT (UNAUDITED) 10 CALVERT LARGE CAP GROWTH FUND M ARCH 31, 2011 % of T otal E CONOMIC S ECTORS InvestMents Consumer Discretionary 20.8 % Consumer Staples 10.2 % Energy 8.9 % Financials 6.0 % Health Care 9.0 % Industrials 8.2 % Information Technology 29.6 % Limited Partnership Interest 0.3 % Materials 2.2 % Telecommunication Services 3.9 % Venture Capital 0.9 % Total % T
